United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-2569MN
                                   _____________

Bennie Davis,                            *
                                         *
                   Appellant,            *
                                         * Appeal from the United States
      v.                                 * District Court for the District
                                         * of Minnesota.
Fred G. Lafleur; Erik Skon; David Crist; *
Linda Harder; Doctor Ramos; James H. *           [UNPUBLISHED]
Bruton,                                  *
                                         *
                   Appellees.            *
                                 _____________

                            Submitted: September 30, 1997
                                Filed: October 6, 1997
                                 _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

       Bennie Davis appeals the district court's dismissal of Davis's 42 U.S.C. § 1983
action for failure to state a claim on which relief can be granted. After de novo review,
we conclude the district court's decision was correct. We thus affirm the district court
without further discussion. See 8th Cir. R.47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-